Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                   Aug 15 2014, 6:20 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                             GREGORY F. ZOELLER
Crown Point, Indiana                              Attorney General of Indiana

                                                  GEORGE P. SHERMAN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DARNELL M. RIAS, SR.,                             )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 45A05-1312-CR-630
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                         The Honorable Diane Ross Boswell, Judge
                              Cause No. 45G03-1301-FD-6



                                        August 15, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Darnell Rias, Sr. appeals his convictions for two counts of failure to register as a

sex or violent offender, as a Class D felony, following a jury trial. Rias presents a single

dispositive issue for our review, namely, whether his convictions violate the prohibition

against double jeopardy.

       We affirm in part, reverse in part, and remand with instructions.

                       FACTS AND PROCEDURAL HISTORY

       On January 9, 2013, the State charged Rias with two counts of failure to register as

a sex or violent offender, as a Class D felony. In particular, in Count I, the State charged

Rias under Indiana Code Section 11-8-8-17(a)(1), which requires a sex or violent

offender to “register as required” by law; and in Count II, the State charged Rias under

Indiana Code Section 11-8-8-17(a)(4), which requires a sex or violent offender to

“register in person as required” by law. (Emphasis added). A jury found him guilty as

charged. The trial court issued an order “enter[ing] judgment for the crimes in Count I:

Failure to Register as a Sex or Violent Offender, [as] a Class D Felony and in Count II:

Failure to Register as a Sex or Violent Offender, [as] a Class D Felony.” Appellant’s

App. at 81. The trial court then sentenced Rias on Count I, but “merged” Count II with

Count I. Id. This appeal ensued.

                            DISCUSSION AND DECISION

       The trial court acknowledged, and the State does not dispute, that Count I and

Count II are the “same crime” for double jeopardy purposes. Tr. at 107. Thus, Rias

contends that the trial court’s entry of judgment of conviction on both counts violates the


                                             2
prohibition against double jeopardy. The State responds that “the trial court’s merger of

Count II into Count I had the effect of vacating the conviction for Count II.” Appellee’s

Br. at 5. But our review of the record shows that, before the trial court merged the

convictions for sentencing, the court entered judgment on both counts.1

        In Green v. State, 856 N.E.2d 703, 704 (Ind. 2006), our supreme court addressed

the issue of merger as follows:

        To be sure, a defendant’s constitutional rights are violated when a court
        enters judgment twice for the same offense, but not when a defendant is
        simply found guilty of a particular count.

               On the other hand, a merged offense for which a defendant is found
        guilty, but on which there is neither a judgment nor a sentence, is
        “unproblematic” as far as double jeopardy is concerned. In Laux[ v. State,
        821 N.E.2d 816, 820 n.4 (Ind. 2005)], we disapproved those cases which
        “indicate[ ] that vacating a jury verdict is the appropriate remedy rather
        than merger and entering a judgment of conviction only on the merged
        count.”

               In this instance, the record does not actually indicate a formal
        judgment of conviction for any of the offenses. The judge’s statement at
        sentencing, the Abstract of Judgment, and the Order on Plea or Finding of
        Guilt and Sentence all demonstrate that the conspiracy to commit robbery
        charge was merged, rather than reduced to judgment, and that Green was
        never sentenced for that count. Thus, “[t]here is no particular reason to
        order a trial court to vacate” a guilty plea “where the trial court entered a
        judgment” on only the attempted robbery.

(Citations omitted).

        This case is distinguishable from Green. Here, during a sidebar conference near

the conclusion of trial, the trial court acknowledged that Rias could not be convicted of


        1
           The abstract of judgment shows Rias’ conviction and sentence for Count I, but no conviction or
sentence for Count II. But the abstract of judgment is merely a form issued by the Department of
Correction and completed by trial judges for the convenience of the Department. Robinson v. State, 805
N.E.2d 783, 792 (Ind. 2004). Here, the trial court’s judgment, dated December 12, 2013, clearly states
that the court “entered judgment” on both guilty verdicts. Appellant’s App. at 81.
                                                   3
both counts of failure to register as a sex or violent offender because they were the same

crime. But the jury found Rias guilty on both counts, and the trial court “enter[ed]

judgment for the crimes” in both counts. Appellant’s App. at 81. The trial court’s

subsequent merger of the counts at sentencing was insufficient to cure the double

jeopardy violation. Thus, we remand to the trial court with instructions to vacate Rias’

conviction for failure to register as a sex or violent offender, as a Class D felony, as

charged in Count II.2 Rias does not challenge his conviction or sentence for failure to

register as a sex or violent offender, as a Class D felony, as charged in Count I.

       Affirmed in part, reversed in part, and remanded with instructions.

BAILEY, J., and PYLE, J., concur.




       2
           Because we vacate Rias’ conviction on Count II, we need not address his contention that the
State presented insufficient evidence to support that conviction.
                                                  4